Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
The Double Patenting rejection of claims 23-24, 26, 41-42 under 35 U.S.C 101 is withdrawn per claim amendments and submission of a Terminal Disclaimer (TD). 
The rejection of claim 43 under 35 U.S.C. 101 (naturally occurring product) is withdrawn. 
Claims 23, 25-30, 32-33, 35-36, 38-39, 41-43 have been amended.
Claims 1-22, 24 are cancelled.
Claims 23, 25-43 are being considered on the merits.
Claim Objections
Claims 23, 26, 29, 31, 37 are objected to for the word “hammer”. It is suggested to amend the word to ‘Hammer’. Correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 36, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over JP-10-084845 (Machine Translation; hereinafter R1).
R1 discloses a process for baking bread wherein heat resistant bacillus spores are incorporated into the dough and the baked bread will contain the bacterial spores. [0004]
R1 discloses that the spores go through the stomach and reach intestines in the form of spore. [0004]
R1 teaches that 10^5 to 10^11 spores/50 g has a prominent effect.
R1 teaches the components of a yeast leavened bread comprising yeast, oil, fat, butter, water, dairy products, salt, sugars, etc. Sponge dough bread or direct dough bread may be baked. [0006]
R1 teaches that the bread may further comprise 0.05-10% additives such as oligosaccharides and protein hydrolysates. [0008]
In working example 1, a bread is prepared which is baked at 150 C for 30 minutes. The bread comprises spores of Bacillus coagulans at 5 x 10^5 / 50 g. The frozen bread, after a month of storage, contained 1 x 10^5 spores. [0010]
While R1 does not explicitly disclose a process for a chemically leavened baked good as presently claimed, however, modification of R1’s process to produce a chemically leavened baked good would have been well within one’s ordinary skill in the art. 
Regarding claim 43, producing a baking mix comprising flour and Bacillus coagulans spores has also been obvious due to the fact that baking mixes are common in the art. Mixing heat resistant spores, R1 spores or other Bacillus coagulans spores, with a baking mix to produce a baking mix comprising heat resistant spores would not have required undue experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by incorporating Bacillus coagulans spores into a chemically leavened baked good or into a dry mix for a baked good.  Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing a chemically leavened baked good comprising spores of Bacillus coagulans as presently claimed. 
Examiner’s Note
	1.	Claim 26 is limited to Bacillus coagulans Hammer strain Accession No. ATCC 31284 (type strain). It appears that claim 26 should also depend on claim 23 to be consistent with claims 27 and 28.  
	2.	The scope of claim 43 is not the same as the scope of claim 23. Claim 43 is broadly limited to the use of an isolated Bacillus coagulans spore, which could be any isolated Bacillus coagulans spore; while claim 23 is limited to Bacillus coagulans Hammer spores. It is suggested to amend claim 43 to recite ‘isolated Bacillus coagulans Hammer spores selected from the group consisting of ATCC 31284, GBI-20 and GBI-40’. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791